Exhibit 10.1
FIRST AMENDMENT TO LEASE
     FIRST AMENDMENT TO LEASE dated as of this 3rd day of May 2010, by and
between BP RESERVOIR PLACE LLC, a Delaware limited liability company
(successor-in-interest to Boston Properties Limited Partnership) (“Landlord”)
and CONSTANT CONTACT, INC., a Delaware corporation (“Tenant”).
RECITALS
     By Lease dated May 29, 2009 (the “Lease”), Landlord did lease to Tenant and
Tenant did lease from Landlord certain premises (the “Premises”) in the building
known as Reservoir Place Main and numbered 1601 Trapelo Road, Waltham,
Massachusetts (the “Building”) as set forth in the Lease.
     The initial premises leased by Tenant under the Lease consists of 85,583
square feet of rentable floor area located on the third (3rd) floor of the
building (the “Initial Premises”). Article XVII of the Lease provides for
portions of the second (2nd) and third (3rd) floors of the Building,
compromising an additional 52,844 rentable square feet (collectively defined in
the Lease as the “Must Take Premises” and individually defined in the Lease as
“Premises Components”), to be incorporated into the Premises at the times and
upon the terms set forth in the Lease.
     Landlord and Tenant are entering into this First Amendment to Lease (the
“Amendment”) to acknowledge those Premises Components which have previously been
delivered to Tenant, to acknowledge certain Premises Components which are
scheduled to be delivered to Tenant and to amend the Lease with regard to the
process for incorporating Premises Components into the Premises.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant, hereby agree to and with each other as follows:
     1. Section 17.2(B) of the Lease is hereby deleted in its entirety and
replaced with the following:
“(B) Notwithstanding the fact that the incorporation of individual Premises
Components of the Must Take Premises shall be self-executing, the parties hereby
agree to execute a written Declaration in which the commencement date with
respect to such Premises Component shall be stated, as required pursuant to
Section 3.1 of the Lease (a “Declaration”).”
     2. Landlord and Tenant hereby acknowledge that certain individual Premises
Components of the Must Take Premises have previously been delivered to Tenant
pursuant to the Lease. In connection therewith, Landlord and Tenant further
acknowledge that, prior to the execution of this Amendment, Landlord and Tenant
have executed the Declarations attached hereto as Exhibit A.

 



--------------------------------------------------------------------------------



 



     3. In addition, Landlord and Tenant acknowledge that additional Premises
Components are scheduled to be incorporated into the Premises in accordance with
the terms and provisions of the Lease, including, without limitation, the terms
and provisions of Section 3.1 and Article XVII thereof.
          After the delivery of each Premises Component, Landlord and Tenant
shall enter into a Declaration, in accordance with the terms and provisions of
Section 17.2(B) of the Lease, as amended by Section 1 hereof.
     4. Except as otherwise specifically set forth herein, the leasing of the
Must Take Premises shall be upon all of the terms and conditions set forth in
the Lease with regard to such space, including, without limitation, the delivery
dates, condition upon delivery, construction allowance, payments for Annual
Fixed Rent, operating expenses, taxes and electricity and parking privileges.
     5. Except as otherwise expressly provided herein, all capitalized terms
used herein without definition shall have the same meanings as are set forth in
the Lease.
     6. Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Lease as amended hereby.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     EXECUTED as a sealed instrument as of the date and year first above
written.

                     
      LANDLORD:
BP RESERVOIR PLACE LLC    
 
                            By:   Boston Properties Limited Partnership, its
sole manager             By:   Boston Properties, Inc., its general manager    
 
                   
 
      By:   /s/ David C. Provost                       
 
          Name:   David C. Provost     
 
          Title:   Senior Vice President    
 
             
 
   

                              ATTEST:       TENANT:
CONSTANT CONTACT, INC.    
 
                           
By:
  /s/ John B. Wagner        By:   /s/ Gail F. Goodman                           
 
  Name:   John B. Wagner            Name:   Gail F. Goodman    
 
  Title:  
 
Asst. Treasurer           Title:   CEO    
 
                     
 
Hereto Duly Authorized    
 
                           
 
              By:   /s/ Robert P. Nault                               
 
                  Name:   Robert P. Nault     
 
                  Title:   Vice President and General Counsel    
 
                     
 
Hereto Duly Authorized    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
DECLARATIONS
(see attached)
Intentionally Omitted

